BURGESS, Justice,
dissenting.
I dissent. Appellant’s first point of error focuses on his confession being tainted because of an illegal arrest, not the voluntariness of the confession or any right to counsel allegations.
The majority notes the detectives received information from a confidential informant shortly after 1:00 p.m. and Malone was placed under arrest by the detectives at about'3:30 p.m. It is uncontroverted it was a warrantless arrest. Consequently, the arrest had to be authorized under chapter 14 of the Code of Criminal Procedure. Since the trial court found: “the officer received outside information from a credible witness which gave rise to probable cause to arrest the Defendant at that time”, article 14.04 which authorizes a warrantless arrest “where it is shown by satisfactory proof to a peace officer, upon the representation of a credible person, that a felony has been committed, and that the offender is about to escape” has to be the authorization relied upon by the state and the court. The statute requires satisfactory proof that (1) a felony has been committed, (2) the person arrested is the offender and (3) the offender is about to escape so there is not time to procure a warrant. DeJarnette v. State, 732 S.W.2d 346, 349 (Tex.Crim.App.1987). Unfortunately, the court did not make separate findings as to probable cause that Malone had committed a felony and that Malone was about to escape.
There is simply no evidence as to why the detectives did not prepare a probable cause affidavit and seek an arrest warrant. Apparently the trial court thought the legality of the arrest was an issue because the trial court also found “[p]rior to giving his confession and subsequent to the arrest, the Defendant was taken before a Magistrate and properly warned of his rights thereby purging any taint of any illegality of the arrest and making the confession admissible. Brown v. Illinois, 422 U.S. 590 [95 S.Ct. 2254, 45 L.Ed.2d 416].” Thus the trial court presents the real question: was taking Malone before the Justice of Peace enough of an intervening circumstance to attenuate the taint? I think not.
Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963), is the case most often referred to as establishing the “fruits of the poisonous tree” doctrine wherein evidence obtained as the result of an illegal search or an illegal arrest must be suppressed unless there has been sufficient attenuation of the taint. Brown v. Illinois, 422 U.S. 590, 95 S.Ct. 2254, 45 L.Ed.2d 416 (1975), followed Wong Sun and held that the giving of Miranda warnings does not resolve the issue of attenuation of taint of an illegal arrest, but is a factor along with the temporal proximity of the arrest and the confession, the presence of intervening circumstances and, particularly the purpose and flagrancy of the official misconduct.
Taylor v. Alabama, 457 U.S. 687, 102 S.Ct. 2664, 73 L.Ed.2d 314 (1982), held that giving of the Miranda warnings three times did not cure the illegality of the arrest. Six hours elapsed between the arrest and the confession; no significant event occurred. But in Johnson v. Louisiana, 406 U.S. 356, 92 S.Ct. 1620, 32 L.Ed.2d 152 (1972), the court reviewed the use of a line-up, after an illegal arrest. The court noted the defendant was represented by counsel at the line-up and prior to the line-up he had been brought before
a committing magistrate to advise him of his rights and set bail. At the time of the *953lineup the detention of the appellant was under the authority of this commitment. Consequently, the lineup was conducted not by ‘exploitation’ of the challenged arrest but ‘by means sufficiently distinguishable to be purged of the primary taint’.
While the Johnson opinion is unclear as to the actions taken by the magistrate, it seems to indicate the “committing magistrate” made some determination of probable cause and issued some type of “commitment”. Here it is clear the Justice of the Peace did nothing more than read Malone his rights in accordance with TexCode Crim.PROC.Ann. art. 15.17 (Vernon Supp.1994) and set bail. The form notes an affidavit has not been filed with the court. It further notes the accused should be unconditionally released unless a criminal charge and compliant is filed within approximately 48 hours. Clearly this appearance before the magistrate was nothing more than the Miranda warnings by a different person and not a “commitment” as envisioned in Johnson.
There is no evidence to show why the officers did not prepare a probable cause affidavit between the time of the arrest and taking Malone to the Justice of the Peace. This alone took three hours; five and one-half hours since receiving the confidential information. October 7, 1991 was Monday, a work day. The Justice of the Peace office was across the street from the Port Arthur police station. There is no evidence of unavailability of secretarial support, unavailability of assistant district attorneys or unavailability of the magistrate. It is inconceivable that Detective Robertson with 14-years’ experience as a detective and 21-years’ experience in law enforcement was untrained in the area of “arrest law”. This total disregard for compliance with law shows the police misconduct is flagrant.
I would sustain Malone’s point of error and reverse and remand for a new trial.